NOTE: This order is nonprecedential.
United States Court of Appeals for the Federal Circuit
2o0s-3213
LAvvRizNcE v_ vviLoER, sR.,
Petitioner,
V.
mmr sYsrEi\/is PRorEcrroN eoARo,
Respondent.
Petition for review of the lVlerit Systems Protection Board
in DC3443080535-|-1.
ON MOTlON
Before MAYER, CLEVENGER, and RADER, Circuit Judges.
PER CUR|AM.
0 R D E R
Lawrence V. Wiider, Sr. moves for reconsideration of the court‘s previous
rejection of his petition for review. \/wider also moves for leave to proceed in forma
pauperis.
On December 17, 2008, the Nlerit Systems Protection Board denied Wilder's
petition for review and informed Wilder that its decision was final and that any petition
for review must be received by this court within 60 calendar days of receipt of the
Board’s decision. The Board served its decision on Wilder via electronic mail on
December 17, 2008. Pursuant to the Board’s regulations "lVlSPB documents served
electronically on registered e-H|ers are deemed received on the date of electronic
submission," i.e., December 17 in this case. 5 CFR § 1201.14(m)(2). The court

received Wilder's petition for review on ll/lay 27, 2009, or 161 days after Wilder received
the B0ard’s final order.
A petition for review must be received by the court within 60 days of receipt of the
Board's final order. 5 U.S.C. § 7703(b)(‘l). To be timely tiled, the petition must be
received by this court on or before the date that the petition is due Pinat v. OfHce of
Personnel |Vlanaqement, 931 F.2d 1544, 1546 (Fed. Cir. ‘l99‘l) (petition is filed when
received by this court; court dismissed petition received nine days |ate). Because
Wilder’s petition was not timely received by this court, it must be dismissed. Bowies v.
B__uY_v_el|_, 551 U.S_ 205 (2007) (the timely filing of a notice of appeal in a civil case is a
jurisdictional requirement that cannot be waived).
Accordingly,
lT lS ORDERED THAT:
(1) Wilder's motion for reconsideration is denied and the petition for review is
dismissed as untimely filed
(2) Wilder's motion for leave to proceed in forma pauperis is granted
(3) Each side shall bear its own costs
FOR THE COURT
  1  fs/ Jan Horba|
Date Jan Horbaly
Clerk
V _________ ___
cci Lawrence V. Wilder Sr.
. ’ 5 Fl
Stephanie Conley, Esq. &m0g0Fg ;U
§
s8 '
JUL 3 1 2009
C|.ERK